DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“[[A]] An ultrasonic flowmeter, comprising…”
And
“…wherein the first signal path defines a first measuring plane…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroemer et al. (U.S. Pub. 2018/0321067).


a measuring tube 2 [0051]; 
a first ultrasonic transducer pair 6a/6b [0052] comprising a first ultrasonic transducer 6b and a second ultrasonic transducer 6a [0054]; and 
a second ultrasonic transducer pair 9a/9b [0062] including a third ultrasonic transducer 9a and a fourth ultrasonic transducer 9b [0062], wherein each ultrasonic transducer is designed as an ultrasonic transmitter and/or as an ultrasonic receiver [0054], 
wherein the first ultrasonic transducer pair 6a/6b is arranged on the measuring tube 2 offset as viewed in a direction of flow (as shown in Figs. 2 and 8) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation [0054], and that the receiver receives the ultrasonic signal transmitted by the transmitter [0054], wherein the course of the ultrasonic signal between the first ultrasonic transducer 6b and the second ultrasonic transducer 6a defines a first signal path (as shown in Figs. 2 and 8), wherein the first signal path defines a first measuring plane (as shown in Figs. 2 and 8 – any plane including the line between 6a/6b; alternatively, if a mirror/reflector is included in the path, the lines between 6a/6b and the reflector will define a plane: [0015]);
wherein the second ultrasonic transducer pair 9a/9b is arranged on the measuring tube 2 offset as viewed in the direction of flow (as shown in Figs. 2 and 8) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation [0061]-[0062], and that the receiver receives the ultrasonic signal transmitted by the transmitter [0061]-[0062], wherein the course of the ultrasonic signal between the third 
wherein the measuring tube 2 has a measuring tube cross-sectional area (as shown in Figs. 2 and 4) and a measuring tube axis 16 [0052]; 
wherein the measuring tube 2 includes a first half (right half in Fig. 2) of the measuring tube 2 and a second half of the measuring tube (left half in Fig. 2); 
wherein the measuring tube 2 exhibits a change in the shape and/or size of the measuring tube cross-sectional area in the course of the first signal path and the second signal path (i.e. narrows in the middle and expands at the ends: see Fig. 2); 
wherein the first ultrasonic transducer 6b is arranged on the first half of the measuring tube 2 (i.e. on the right half in Fig. 2), and the third ultrasonic transducer 9a is arranged on the second half of the measuring tube (i.e. on the left half in Fig. 2); and
wherein the first ultrasonic transducer pair 6a/6b and the second ultrasonic transducer pair 9a/9b are arranged on the measuring tube 2 such that the first measuring plane and the second measuring plane are not aligned parallel to one another (i.e. lie at an angle to one another: Fig. 8; [0015]).

Regarding claim 2, Kroemer discloses (Figs. 2, 4, and 8) the first ultrasonic transducer pair 6a/6b and the second ultrasonic transducer pair 9a/9b are arranged on the measuring tube 

Regarding claim 3, Kroemer discloses (Figs. 2, 4, and 8) the ultrasonic transducers 6a/6b/9a/9b are arranged such that the distance between the first measuring plane and the second measuring plane (as shown in Fig. 8) decreases at least in sections in the course of the measuring tube axis (toward the middle: see Fig. 8).

Regarding claim 4, Kroemer discloses (Figs. 2, 4, and 8) the ultrasonic transducers 6a/6b/9a/9b are arranged such that the distance between the first measuring plane and the second measuring plane (as shown in Fig. 8) increases at least in sections in the course of the measuring tube axis (toward the ends: see Fig. 8).

Regarding claim 5, Kroemer discloses (Figs. 2, 4, and 8) the first signal path has a reflecting surface (may contain a reflector or mirror: [0015]), and the second signal path has a reflecting surface (may contain a reflector or mirror: [0015]).

Regarding claim 6, Kroemer discloses (Figs. 2, 4, and 8) the first signal path is essentially V-shaped and the second signal path is essentially V-shaped (if the signal path contains a reflector/mirror, it will be V-shaped: [0015]).


Regarding claim 8, Kroemer discloses (Figs. 2, 4, and 8) the measuring tube 2 has a cross-sectional reduction in the course of the first signal path and the second signal path (in the middle section: see Fig. 2).

Regarding claim 9, Kroemer discloses (Figs. 2, 4, and 8) the measuring tube 2 has a cross-sectional expansion in the course of the first signal path and the second signal path (at the ends: see Fig. 2).

Regarding claim 11, Kroemer discloses (Figs. 2, 4, and 8) the first ultrasonic transducer 6b of the first ultrasonic transducer pair 6a/6b and the third ultrasonic transducer 9a of the second ultrasonic transducer pair 9a/9b are arranged on the circumference of a first measuring tube cross-sectional area (i.e. on the perimeter of a “slice” of the tube 2 taken along a line including 6b/9a: see Fig. 2), and the second ultrasonic transducer 6a of the first ultrasonic transducer pair 6a/6b and the fourth ultrasonic transducer 9b of the second ultrasonic .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2018/0321067) in view of Dam (U.S. Pub. 2013/0304403).


Dam discloses (Figs. 1-3) the measuring tube cross-sectional area is essentially round in the region or upstream of the region of the first ultrasonic transducer and the third ultrasonic transducer (as shown in Figs. 1 and 3; both sensors can be in the oval area: [0066]), and the measuring tube cross-sectional area is essentially oval in the region of the second ultrasonic transducer and the fourth ultrasonic transducer (as shown in Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koemer’s device so that the measuring tube cross-sectional area is essentially round in the region or upstream of the region of the first ultrasonic transducer and the third ultrasonic transducer, and the measuring tube cross-sectional area is essentially oval in the region of the second ultrasonic transducer and the fourth ultrasonic transducer, as taught by Dam.
Such a modification would improve the measurement of the sound velocity in the medium/tube (Dam: [0009] – the oval shape modifies the path length for sensor that are offset by 90° – as in Dam and Kroemer).



s 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroemer et al. (U.S. Pub. 2018/0321067) in view of Shalev (U.S. Pub. 2012/0090702).

Regarding claim 12, Kroemer is applied as above, but does not disclose the measuring tube axis is formed curved at least in sections.
Shalev discloses the measuring tube axis is formed curved at least in sections.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koemer’s device so that the measuring tube axis is formed curved at least in sections, as taught by Shavlev.  Such a modification would be merely a change in shape of the measuring tube, which is obvious.  See MPEP 2144.04(IV)(B).

Regarding claims 13 and 15, Kroemer discloses (Figs. 2, 4, and 8) an ultrasonic flowmeter (see par. [0002]), comprising 
a measuring tube 2 [0051]; 
a first ultrasonic transducer pair 6a/6b [0052] comprising a first ultrasonic transducer 6b and a second ultrasonic transducer 6a [0054]; and 
a second ultrasonic transducer pair 9a/9b [0062] including a third ultrasonic transducer 9a and a fourth ultrasonic transducer 9b [0062], wherein each ultrasonic transducer is designed as an ultrasonic transmitter and/or as an ultrasonic receiver [0054], 
wherein the first ultrasonic transducer pair 6a/6b is arranged on the measuring tube 2 offset as viewed in a direction of flow (as shown in Figs. 2 and 8) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow 
wherein the second ultrasonic transducer pair 9a/9b is arranged on the measuring tube 2 offset as viewed in the direction of flow (as shown in Figs. 2 and 8) such that the respective transmitter transmits an ultrasonic signal in the direction of flow or against the direction of flow during operation [0061]-[0062], and that the receiver receives the ultrasonic signal transmitted by the transmitter [0061]-[0062], wherein the course of the ultrasonic signal between the third ultrasonic transducer 9a and the fourth ultrasonic transducer 9b defines a second signal path (as shown in Figs. 2 and 8), wherein the second signal path defines a second measuring plane (as shown in Figs. 2 and 8 – any plane including the line between 9a/9b; alternatively, if a mirror/reflector is included in the path, the lines between 9a/9b and the reflector will define a plane: [0015]); 
wherein the measuring tube 2 has a measuring tube cross-sectional area (as shown in Figs. 2 and 4) and a measuring tube axis 16 [0052]; 
wherein the measuring tube 2 includes a first half (right half in Fig. 2) of the measuring tube 2 and a second half of the measuring tube (left half in Fig. 2); 

wherein the first ultrasonic transducer 6b is arranged on the first half of the measuring tube 2 (i.e. on the right half in Fig. 2), and the third ultrasonic transducer 9a is arranged on the second half of the measuring tube (i.e. on the left half in Fig. 2); and
wherein the first ultrasonic transducer pair 6a/6b and the second ultrasonic transducer pair 9a/9b are arranged on the measuring tube 2 such that the first measuring plane and the second measuring plane are not aligned parallel to one another (i.e. lie at an angle to one another: Fig. 8; [0015]).
Regarding claims 13 and 15, Kroemer does not disclose a shut-off device, comprising a blocking device arranged in the flow channel, wherein the blocking device has a blocking body receptacle and a blocking body movable in the blocking body receptacle, wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body in the blocking body receptacle, wherein the flow channel has an inlet region upstream of the blocking device as viewed in a direction of flow.
Shalev discloses (Figs. 1-2) a shut-off device (i.e. integrated flowmeter and cut-off valve: [0041]), comprising a blocking device 28 [0050] arranged in the flow channel (as shown in Figs. 1-2), wherein the blocking device 28 has a blocking body receptacle (i.e. the body of the tube around the diaphragm 28: see Figs. 1-2) and a blocking body 28 movable in the blocking body receptacle (as shown in Figs. 1-2), wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body 28 in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koemer’s device/method to include a shut-off device, comprising a blocking device arranged in the flow channel, wherein the blocking device has a blocking body receptacle and a blocking body movable in the blocking body receptacle, wherein the flow cross-section for the medium in the blocking device and thus in the flow channel can be changed by moving the blocking body in the blocking body receptacle, wherein the flow channel has an inlet region upstream of the blocking device as viewed in a direction of flow.
Such a modification would be merely a combination of prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A).
The apparatus of Kroemer in view of Dam, as applied above in the rejection of claim 15, would perform the method and meet the limitations of claim 13.

Regarding claims 14 and 16, Kroemer discloses (Figs. 2, 4, and 8) the ultrasonic transducers 6a/6b/9a/9b are arranged such that the distance between the first measuring plane and the second measuring plane (as shown in Fig. 8) decreases at least in sections in the course of the measuring tube axis (toward the middle: see Fig. 8).



	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852